


110 HCON 113 IH: Recognizing the important contributions and

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Carney (for
			 himself, Mr. Jones of North Carolina,
			 Mr. Holden,
			 Mr. Reyes,
			 Mr. Melancon,
			 Mr. Meehan, and
			 Mr. Doyle) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the important contributions and
		  tremendous potential of military ground robotics and expressing the support of
		  the Congress for continued funding and development of Unmanned Ground
		  Vehicles.
	
	
		Whereas Unmanned Ground Vehicles (UGVs) are already
			 playing a critical role in ongoing operations in Iraq and Afghanistan by
			 providing much-needed stand-off from threats to United States Armed Forces,
			 other coalition forces, and noncombatants, including threats posed by
			 Improvised Explosive Devices (IEDs);
		Whereas more than 4,000 UGVs are currently deployed in
			 support of the Global War on Terror;
		Whereas more than 30,000 robotic combat counter IED
			 missions have already been performed, resulting in more than 11,100 neutralized
			 IEDs;
		Whereas UGVs are routinely destroyed or damaged while
			 engaging IEDs, clearly demonstrating the dangers that would otherwise be faced
			 by Explosive Ordnance Disposal (EOD) personnel;
		Whereas IEDs have been responsible for many of the more
			 than 2,000 combat deaths in Iraq and for more than 178 combat deaths in
			 Afghanistan;
		Whereas increasing the number and type of personnel
			 equipped with UGVs will save even more lives;
		Whereas more than 100 UGVs equipped with explosives
			 detection capabilities have been ordered as a means to detect Vehicle Borne
			 IEDs (VBIEDs) and explosives caches;
		Whereas the quantity of these UGVs that have been ordered
			 does not meet the current need;
		Whereas UGVs with many promising capabilities, such as
			 sniper detection robots, UGVs that weigh less than 50 pounds and provide
			 infantry forces with robots suitable for operations in urban terrain (MOUT),
			 UGVs with next-generation EOD capabilities, and casualty extraction robots, are
			 available or in development; and
		Whereas investment in military robotics will also yield
			 great dividends for homeland security applications, State and local EOD, SWAT,
			 police, and first responders: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 significant and lifesaving contributions of Unmanned Ground Vehicles to current
			 combat operations, and
			(2)notes the need for
			 increased funding for development and deployment of UGVs.
			
